The following order has been entered on the motion filed on the 17th of April 2019 by Defendant for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 14th of August 2019."
Upon consideration of the petition filed by Defendant on the 17th of April 2019 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of August 2019."
The following order has been entered on the motion filed on the 17th of April 2019 by Defendant to File an Amended Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference, this the 14th of August 2019."
Upon consideration of the amended petition filed on the 17th of April 2019 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of August 2019."
Upon consideration of the petition in the alternative filed by Defendant on the 17th of April 2019 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*92"Dismissed as moot by order of the Court in conference, this the 14th of August 2019."